494
                                                                         \
       OFFICE     OF THE ATTORNEY GENERAL          OF TEXAS
                            AUSTIN




RoaorableR. H. Rarton
County Attorney.
Rusk County
Hender~)on,Texas
Gear air:                         opinion    Eo.   O-7107
                                  ROI Whether under the feats




            we   quote from your letter of
Rn opinionof this department.
         "The minor inhsrlte
    from her mother, same be
    ing Company of Tyler,Te
    of the estate that said’                       ltled to but the
    OvertonRelineerr,-asked t                      y be p8id In in-
    stallmentsoi,~$20,000.00  e&h                         of spprox-
                                                       be taxed as
                                             ve ua your ruunng

      /?Tn respomisto O&Y r&west for more detailedinformation
conu~nlng 'we above,‘.Qe Yere given substantiallythe following
~i~~cma$,$4iotsby~\letter   d+ted
                            ;     July 29th, 1946:
          ?&&the     &n&g     Comp+ny settledwith her, vhleh
     erested.the~~estate for the minor, they gave her app+-
   5,imately#lOO,OOO.OOoaah for her Interest,but through
     an agreementwere to pay approximately$20,000.00a year
     until the amount was paid. Is this $20,000.00taxable
     for oounty judge fees?"
        ‘-utiole 3926, v. i. c. s ., provides that the County
Judge shall receive the followingSees:
Hon. M. Il.Barton,9age 2
                                                                495



          "1. A oomIssIon of one-haXfof one per
     oent upon the aotual eaah reoelptsof eaoh
     sxeoutor,admInl8trotoror guardian,upa me
     approvalor the exhibitsand the ria lttle-
     200nt0r th 0roomit 0r 8u4 h lx00ut0r, 4 4 mid-
     tretor                 Ut no mo r e
               o r g u wdla n,         th a n
                                            000
                                              suo h
     oommIsrloa@hall be aharged on any aooountro-
     oelvedby my ruoh exeoutor,.admlnbtratoror
     guuwelA. "
             The formgoingrtrtute,umhagod 8lnae It8 enaot-
ment in 1876, bppoamd ip the ROYIEWI oitil Btrtutm, 1911, *I)
Article 3850, md hrs bun OozMrued by                 of thla Mate
In the eases of Lylos t. Cheim, 142 8.                affirmbd159
3. W. (26) 1023 Orloo v. Oooley,179 8. Y.       J Voxi Konnerlt~
v. ZIllerrj~245   9. w. 423; and ooodwlnY. Dowtm, 280 8. w. 512.
In the ease of Willis v. Harvey, 26 S. W, (26)288, It was held1
that an indopondontoxsoutorI8 not an %xeoutor' within the
statutenor did the word ‘reoeIptam embrroeoash on deposit la
the balk at the death 0r the tertator.

          It ID olorc that the rtatuk oontemplatosaud the
authorltlesso hold that the oommIrsion18 9ayablo to the Oountr
Judge upon the submieslonof exhibitsand the annual report
showingreoolptsby the guardianof the n.Uior~s lstata.
              In Willis Y. Harvey, suprr, the Oourt etated:
          "It is thought that tha term Uetual aaah reoelptr*
     shouldbe held to r~oiflaally domrlbo monies reoelred
     by th eexeoutor     other.thtm   o a .s
                                           o rho o r p us
                                                        0r th el8tate
     whloh~waaon hand when the teds&or died, beoause the
     wordr~polntto and imply that nmanlng. . . . Also by
     Artiors 4310, 8. 9.1 oomml~iona are expresslydenied
     to the guardianon Ustak. . . . fJr6t dollvered.~
     The express8huttingout of a oommIrslonto exeoutore
     and admlnirtrators on loash, . . . on hand atethe . . .
     death of the testatoror intestate1and to guardians
     ton the estate flrrt dellvePedtIs to be%tokm UI an
     expression of the leglslatlveIntent of the mope and
     purpose of axtlole3926. Them 18 no difference   In the
     manlng of the terms ~aotuallyreoelve in oasht, 88
     used ia nrtlolo3689, and trotualoash receIpts,las
     used In mtlolo 3926, and testatewhen first delivered,1
     a8 used In artlole4310. . .I
                               -




                                                                          ,.
Hon.%. Ii.Berton,pago 3                                                   ~” 496




         The questionb0r0m               u0 ia not without dirri0ult~
id an8weAag.   in   YIW   0s  oompenertlonmktuter, however,
                                   the
oonaidorlngtheir oontoxtoao with the other and our lnablllty
to esmma  ra+s  in o++otlon xlth the 8eplenmnt mfflol~nt
to take the $20,000 "rotual08eh reeelptr"out of the category
0s est8te 0rth0 wuld “when rimi deliveredt0 hid, wo reel
the q>estlon18 govoraod by the languageof J'urtlookry  as
above quoted from Willla v. my,    rupr8.
          It ia tberoforo the ~oplnioaof th.iedepartment,
under the frote rubmltted,that the 420,000Inhorltaaoe, being
cash or oorpua of the wud'e ostate on hand at the d&a of her
mother-1sdooth 1s dot eubjeot to a oomlerlon thereonM pro-
vided in Artlole 3926, subdlvlelon1, V. A. 0. 9.
              .
                                 Xours very truly           't.
                                         ATTORREXORREKULOFW                     .

                                         BY (slgrud)Hm. J. R. Xlag
                                                         Asslatant
WJRK:djmtrt
APPROVRDAugust 6, 19'16
$U&ds;d~t      0. Ash-~
AttorneyGeneral
                                         A99ro~t&O9~                Oonmlttee
                                         By:     . .   l , h a lr m’m